      Case: 1:20-cv-00609 Document #: 1 Filed: 01/27/20 Page 1 of 8 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

YONI RUBIO and ADMINISTRATIVE                     )
DISTRICT COUNCIL 1 OF ILLINOIS OF                 )
THE INTERNATIONAL UNION OF                        )
BRICKLAYERS AND ALLIED                            )
CRAFTWORKERS, AFL-CIO                             )    Case No.: 20-cv-0609
                                                  )
                       Plaintiffs,                )
                                                  )
               v.                                 )
                                                  )
BRICKSTER INC., and GRZEGORZ                      )
PRZADA,                                           )
                                                  )
                       Defendants.                )

                                         COMPLAINT

       Plaintiffs Yoni Rubio (“Rubio”) and Administrative District Council 1 of Illinois of the

International Union of Bricklayers and Allied Craftworkers, AFL-CIO (“Union”) (together

“Plaintiffs”), through their attorneys Dowd, Bloch, Bennett, Cervone, Auerbach & Yokich, by

way of complaint against Brickster Inc. (“Company”), and Grzegorz Przada (“Przada”) (together

“Defendants”), state as follows:

                         INTRODUCTION, JURISDICTION, AND VENUE

       1.      This lawsuit arises under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.

(“FLSA”), the Illinois Minimum Wage Law, 820 ILCS § 105/1, et seq. (“IMWL”), and the

Employee Classification Act, 820 ILCS § 185/1, et seq. (“ECA”), and seeks recovery for

Defendants’ (1) failure to pay overtime for hours worked in excess of 40 hours in a week and (2)

misclassification of employees.

       2.      This Court has jurisdiction over Rubio’s FLSA claim pursuant to 28 U.S.C.

§ 1331, and it has supplemental jurisdiction over Plaintiffs’ state law claims pursuant to 28
       Case: 1:20-cv-00609 Document #: 1 Filed: 01/27/20 Page 2 of 8 PageID #:1




U.S.C. § 1367.

        3.       Venue is proper in this judicial district because the facts and events giving rise to

the claims presented here occurred in this district, and because the parties to this suit reside

within this district.

                                                  PARTIES

        4.       Rubio is and at all relevant times has been an individual who is an “employee”

within the meaning of the FLSA, IMWL, and ECA, and who resides within this judicial district.

        5.       The Union is and at all relevant times has been a labor organization that maintains

its principal place of business and transacts business within this district, and is an “Interested

party” within the meaning of the ECA.

        6.       The Company is and at all relevant times has been an Illinois corporation that

maintains its principal place of business and transacts business within this district, and is an

“employer” within the meaning of the FLSA, the IMWL, and the ECA.

        7.       Przada is an individual who resides and transacts business within this district, and

is an “employer” within the meaning of the FLSA, the IMWL, and the ECA.

                                             COMMON FACTS

        8.       Rubio is an experienced employee in the masonry trade.

        9.       On or around June 17, 2019, Rubio applied for employment with the Company.

(All further dates will be 2019 unless otherwise stated.)

        10.      Przada hired Rubio to work for the Company as a bricklayer.

        11.      Rubio worked as a bricklayer for the Company from approximately June 18 to

September 30, performing work for and receiving direction and supervision from the Defendants

in ways similar to what he had encountered in previous employment and what is typical for an

employer-employee relationship in the construction industry.


                                                   2
       Case: 1:20-cv-00609 Document #: 1 Filed: 01/27/20 Page 3 of 8 PageID #:1




       12.      Soon after Rubio began working for the Defendants, Przada told Rubio that he

would be paid $24.00 an hour through a personal check, with no deductions for federal or state

taxes or for Social Security or Medicare, and with no time and one-half for overtime.

       13.      The Company was, at all relevant times, Rubio’s “employer” as that term is

defined in the FLSA, 29 U.S.C. 203(d), the IMWL, 820 ILCS 105/3(c), and the ECA, 820 ILCS

185/1 et seq.

       14.      Przada is the Company’s president and sole officer, on information and belief is

its sole or principal shareholder, at all times has managed the Company’s day-to-day operations,

and has had and exercised the authority to (1) hire and fire the Company’s employees, (2) direct

and supervise the work of the Company’s employees, and (3) make decisions regarding

employee compensation and capital expenditures; and Przada at all times has acted in the

Company’s interest in relation to Rubio.

       15.      Przada was Rubio’s “employer” as that term is defined in the FLSA, 29 U.S.C.

203(d), the IMWL, 820 ILCS 105/3(c), and the ECA, 820 ILCS 185/1 et seq.

                                            COUNT I
                           Violation of the Fair Labor Standards Act

       16.      Rubio incorporates and realleges paragraphs 1 through 4 and 6 through 15 of this

complaint as though set forth in their entirety.

       17.      This count arises from Defendants’ violation of the FLSA, 29 U.S.C. §§ 201, 207,

by failing to pay overtime wages to Rubio at a rate of one and one-half times his regular hourly

rate of pay for all time worked in excess of 40 hours during various work weeks.

       18.      The Defendants directed Rubio, during the course of his employment with them,

to work in excess of 40 hours in individual work weeks, and Rubio did so.

       19.      Pursuant to 29 U.S.C. § 207, Rubio was entitled to be compensated at a rate of



                                                   3
       Case: 1:20-cv-00609 Document #: 1 Filed: 01/27/20 Page 4 of 8 PageID #:1




one and one-half times his regular hourly rate of pay for all time worked in excess of 40 hours in

individual work weeks.

       20.     Defendants did not compensate Rubio at the rate of one and one-half times his

regular rate for time worked in excess of 40 hours in various work weeks.

       21.     Defendants’ failure to pay Rubio overtime wages at a rate of one and one-half

times his hourly rate of pay for all time worked in excess of 40 hours per week violated the

FLSA, 29 U.S.C. § 207.

       22.     Defendants’ violation of the FLSA by failing to pay Rubio overtime wages for all

time worked in excess of 40 hours in individual work weeks was willful.

       WHEREFORE, Rubio asks this Court to enter judgment against the Company and

Przada, jointly and severally, as follows:

       A.      Ordering them to pay him the difference between the amount equal to one and
               one-half times his regular rate and the amount they actually paid him for all time
               he worked in excess of 40 hours in a week;

       B.      Ordering them to pay him liquidated damages in an amount equal to the amount
               of unpaid wages for which they are found liable to him;

       C.      Ordering them to pay the reasonable attorneys’ fees and costs of this action; and

       D.      Granting such other and further relief as this Court deems just and proper.

                                            COUNT II
                          Violation of the Illinois Minimum Wage Law

       23.     Rubio incorporates and realleges paragraphs 1 through 4, 6 through 15, 18, and 20

of this complaint as though set forth in their entirety.

       24.     This count arises from Defendants’ violation of the IMWL, 820 ILCS 105/1, et

seq., by failing to pay overtime wages to Rubio at a rate of one and one-half times his regular

hourly rate of pay for all time worked in excess of 40 hours during various work weeks.

       25.     Pursuant to 820 ILCS 105/4a, Rubio was entitled to be compensated at a rate of


                                                   4
       Case: 1:20-cv-00609 Document #: 1 Filed: 01/27/20 Page 5 of 8 PageID #:1




one and one-half times his regular hourly rate of pay for all time worked in excess of 40 hours in

individual work weeks.

        26.     Defendants’ failure to pay Rubio overtime wages at a rate of one and one-half

times his regular hourly rate of pay for all time worked in excess of 40 hours in individual work

weeks violated 820 ILCS 105/4a.

        WHEREFORE, Rubio asks this Court to enter judgment against the Company and

Przada, jointly and severally, as follows:

        A.      Ordering them to pay him three times the difference between the amount equal to
                one and one-half times his regular rate and the amount they actually paid him for
                all time he worked in excess of 40 hours in a week;

        B.      Ordering them to pay him damages of 5% of the amount of all underpayments for
                each month following the date of payment during which underpayments have
                remained unpaid;

        C.      Ordering them to pay reasonable attorneys’ fees and costs of this action; and

        D.      Granting such other and further relief as this Court deems just and proper.

                                            COUNT III
                           Violation of the Employee Classification Act

        27.     Plaintiffs incorporate and reallege paragraphs 1 through 15 of this complaint as

though set forth in their entirety.

        28.     This count arises from Defendants’ violation of the ECA, 820 ILCS 185/1 et seq.

by failing to (1) classify Rubio properly as an “employee,” (2) pay Rubio his earned wages as

required by the IMWL, (3) pay unemployment insurance on behalf of Rubio as required by

Illinois law, and (4) provide workers’ compensation insurance coverage to Rubio as required by

Illinois law; and from what Plaintiffs allege on information and belief to be identical misconduct

with respect to other employees.

        29.     The Company is a corporation that engages in “Construction” and Przada is an



                                                 5
         Case: 1:20-cv-00609 Document #: 1 Filed: 01/27/20 Page 6 of 8 PageID #:1




individual who engages in “Construction” within the meaning of the ECA, and therefore each is

a “Contractor” within the meaning of that statute. 820 ILCS 185/5.

         30.    Defendants employed Rubio and other employees in “Construction” as defined by

the ECA, 820 ILCS 185/5.

         31.    During the course of his employment, Rubio was one of Defendants’ “employees”

within the meaning of 820 ILCS 185/10.

         32.    Even though Rubio did not meet the requirements set forth in 820 ILCS 185/10(b)

and (c) for being treated and classified as something other than an “employee,” the Defendants

classified and treated Rubio as a “sole proprietor” by failing to (1) comply with the requirements

of the IMWL and IWPCA as described in Counts I and II, (2) pay unemployment benefits on his

behalf of as required by Illinois law, (3) provide workers’ compensation coverage for him as

required by Illinois law, and (4) provide him with other employment benefits due him.

         33.    The Union comprises and represents employees in the masonry trade and the

ability of those employees to receive fair wages and benefits, and the ability of the Union to

represent those employees, are undermined by contractors such as the Defendants who gain a

competitive advantage by misclassifying employee and avoiding the financial and work-related

obligations that apply when employees are properly classified; and the Union therefore has an

interest in compliance with the ECA and is an “Interested party” within the meaning of 820 ILCS

185/5.

         34.    In addition to being a “Contractor” and an “Employer” within the meaning of 820

ILCS 185/5, Przada is an “officer of [the Company] who knowingly permits [the Company] to

violate the provisions of” the ECA within the meaning of 820 ILCS 185/63.

         35.    On information and belief, Defendants have committed and continue to commit




                                                 6
      Case: 1:20-cv-00609 Document #: 1 Filed: 01/27/20 Page 7 of 8 PageID #:1




violations of the ECA with respect to other employees in the same manner as they have with

respect to Rubio.

       36.    The Defendants have violated the ECA by failing to (1) classify Rubio and other

employees properly as “employees,” (2) pay them the required minimum wages, overtime

wages, and other earned wages, and (3) pay unemployment compensation on them and cover

them by workers’ compensation.

       37.    The Defendants have acted and continue to act willfully in violating the ECA.

       WHEREFORE, Rubio and the Union ask this Court to enter judgment against the

Company and Przada, jointly and severally, as follows:

       A.     Ordering them to pay Rubio the difference between the amount equal to one and
              one-half times his regular rate and the amount they actually paid him for all time
              he worked in excess of 40 hours in a week;

       B.     Ordering them to pay Rubio liquidated damages in an amount equal to the amount
              of unpaid wages;

       C.     Ordering them to pay compensatory damages to Rubio;

       D.     Ordering them to pay statutory damages to them equal to $500 for each violation
              of the ECA, with respect to Rubio and all other improperly classified employees;

       E.     Ordering them to pay reasonable attorneys’ fees and costs of this action;

       F.     Ordering them to cease and desist from violating the ECA by improperly
              classifying employees; and

       G.     Granting such other and further relief as this Court deems just and proper.

                                                    Respectfully submitted,

Dated: January 27, 2020                                  /s/ Barry M. Bennett
                                                   One of the Attorneys for Plaintiffs
Barry M. Bennett
Josiah A. Groff
Dowd, Bloch, Bennett, Cervone,
  Auerbach & Yokich
8 South Michigan Avenue, 19th Floor
Chicago, Illinois 60603



                                               7
      Case: 1:20-cv-00609 Document #: 1 Filed: 01/27/20 Page 8 of 8 PageID #:1




(312) 372-1361




                                         8
